Citation Nr: 1042503	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  06-34 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for 
right shoulder strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1999 to 
February 2000 and from January 2004 to April 2005.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified before a VA Decision Review Officer (DRO) 
at an April 2007 hearing conducted at the RO.  A transcript of 
the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts an evaluation in excess of 20 percent is 
warranted for his service-connected right shoulder strain with 
degenerative changes of the right acromioclavicular joint.  In 
reviewing the claims file, the Board observes the Veteran was 
last provided a VA examination in August 2006, at which it was 
noted he exhibited forward flexion abduction to 180 degrees.  
However, at the April 2007 DRO hearing, the Veteran testified 
that he is capable of abduction only to midway between the hip 
and shoulder level.  See April 2007 DRO hearing transcript at 2.  
As the Veteran's testimony indicates a possible increase in 
severity in the Veteran's service-connected condition, a remand 
is necessary to provide the Veteran with a VA examination assess 
the current severity of his right shoulder strain.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's 
statutory duty to assist includes a thorough and contemporaneous 
medical examination); see also VAOPGCPREC 11-95 (1995) (a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination).


Accordingly, the case is REMANDED for the following action:

1.	Obtain any outstanding VA records for 
treatment for the Veteran's service- 
connected right shoulder strain with 
degenerative changes.  Specifically, 
records related to the Veteran's treatment 
as of April 30, 2007, must be associated 
with the claims file.  Efforts to obtain 
these records must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified and this should be documented for 
the record.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2) (2010).

2.	Schedule the Veteran for a VA examination 
to determine the current severity of his 
service-connected right shoulder strain 
with degenerative changes.  The claims 
folder must be made available to the 
examiner for review, and the record should 
indicate that such a review was 
accomplished.  All indicated tests should 
be performed and the findings reported in 
detail.  Following a review of the record 
and an examination of the Veteran, the 
examiner should provide a response to all 
of the following:

a.	The examiner should provide specific 
findings as to the range of motion of 
the right shoulder and arm.  Any pain 
during range of motion testing should 
be noted, and the examiner should 
accurately measure and report where 
any recorded pain begins and ends 
when measuring range of motion.  The 
examiner should also note whether 
there is any objective evidence of 
weakness, excess fatigability, and/or 
incoordination associated with the 
Veteran's right shoulder disability.  
If observed, the examiner should 
specifically comment on whether the 
Veteran's range of motion is 
affected, and if possible, provide 
the additional loss of motion in 
degrees.  The examiner should also 
state whether there is any 
abnormality of the right shoulder, 
including evidence of ankylosis or 
impairment of the humerus, clavicle 
or scapula.

b.	The examiner should offer an opinion 
as to the functional effect the 
Veteran's right shoulder disorder has 
on the Veteran's employability.  Any 
opinion should be accompanied by an 
explanation regarding how the 
Veteran's service-connected right 
shoulder disorder causes marked 
interference with employment or an 
inability to follow a substantially 
gainful employment.


3.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


